
	
		I
		111th CONGRESS
		1st Session
		H. R. 421
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Meek of Florida
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Emergency Economic Stabilization Act of 2008
		  to restrict which assets banks can write off as loss for purposes of the
		  Troubled Assets Relief Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Troubled
			 Assets Relief Program Targeted Assets Act of 2009.
		2.DefinitionsSection 3 of the Emergency Economic
			 Stabilization Act of 2008 (division A of Public Law 110–343) is amended by
			 striking paragraph (9) and inserting the following new paragraphs:
			
				(9)Troubled
				assetsThe term troubled assets means—
					(A)any residential
				mortgage, and any security, obligation, or other instrument that is based on or
				related to such mortgage—
						(i)is
				in pre-foreclosure;
						(ii)with respect to
				which the borrower has missed at least 2 payments within the last 6 months;
				or
						(iii)which is in
				forbearance; or
						(B)any other financial
				instrument that the Secretary, after consultation with the Chairman of the
				Board of Governors of the Federal Reserve System, determines the purchase of
				which is necessary to promote financial market stability, but only upon
				transmittal of such determination, in writing, to the appropriate committees of
				Congress.
					(10)Rehabilitated
				mortgageThe term rehabilitated mortgage means a
				mortgage which has been restructured, refinanced or otherwise modified to lower
				the borrower’s monthly payment—
					(A)creating a
				front-end debt ratio, including the cost of mortgage principal, interest,
				taxes, and insurance, of no more than 30 percent of the gross monthly income of
				the borrower; or
					(B)to a term deemed
				affordable by the borrower after full disclosure by the lender and pursuant to
				rules as may be established by the Secretary.
					(11)Independent
				appraiserThe term
				independent appraiser means a person who—
					(A)is licensed
				pursuant to the laws and regulations of the State where the person
				practices;
					(B)is disclosed to
				the borrower or buyer; and
					(C)is not coerced,
				extorted, induced, intimidated, bribed or otherwise influenced by or in
				collusion with the mortgage lender, mortgaged broker, mortgage banker, real
				estate broker, appraisal management company or other persons or companies
				having a vested interest in the
				transaction.
					.
		3.Limit on
			 authority to write off lossesSection 101 of the Emergency Economic
			 Stabilization Act of 2008 (division A of Public Law 110–343) is amended by
			 striking subsection (a) and inserting the following new subsection:
			
				(a)Authority
					(1)In
				generalThe Secretary is authorized to establish the Troubled
				Asset Restoration and Assistance Program (hereafter in this title referred to
				as the TARAP) to allow the Treasury to purchase lender or
				servicer losses on rehabilitated mortgages, on such terms and
				conditions as are defined in this Act and determined by the Secretary.
					(2)Authority to
				purchaseThrough the TARAP, the Treasury shall pay up to 80
				percent of the difference between the original asset and the rehabilitated
				asset to the lender or servicer under certain conditions.
					(3)Write off of
				remainderThat portion of the
				difference between the original asset and the rehabilitated asset to the lender
				or servicer that is not paid for by the Secretary under paragraph (2) may be
				written to
				loss.
					.
		4.Regulations and
			 guidelinesSection 101(c) of
			 the Emergency Economic Stabilization Act of 2008 (division A of Public Law
			 110–343) is amended by striking paragraph (5) and inserting the following new
			 paragraphs:
			
				(5)Issuing such
				regulations and other guidance as may be necessary or appropriate to define
				terms or carry out the authorities or purposes of this title including
				determining qualifications for an independent appraiser, making the final
				determinations as to whether an asset is troubled, what the values are that
				will determine the amount of purchase, the amount of reductions in the purchase
				price for purposes of subsection (d)(2), and any other functionality issues
				required to operate the program.
				(6)Conforming to
				guidelines established in subsection (g), the Secretary is authorized to make
				all necessary rules and determinations regarding documented best efforts,
				required timelines, and other processes and
				procedures.
				.
		5.Eligible
			 assetSection 101 of the
			 Emergency Economic Stabilization Act of 2008 (division A of Public Law 110–343)
			 is amended—
			(1)by striking
			 subsection (d);
			(2)by redesignating
			 subsection (e) as subsection (i); and
			(3)by inserting after
			 subsection (c) the following new subsections:
				
					(d)Eligible
				Assets
						(1)In
				generalAn asset is eligible for TARAP if—
							(A)it is the
				borrower’s primary residence; and
							(B)it—
								(i)is
				a troubled asset, as defined in section 3(9); or
								(ii)it was a troubled
				asset but has been rehabilitated by the servicer or lender (as defined in
				section 3(10)) on or after October 3, 2008, and allowing the borrower to remain
				in the borrower’s home.
								(2)Assets not
				includedAn asset is not
				eligible for TARAP if—
							(A)it was valued at more than 150 percent of
				the current fair market value; and
							(B)the original value
				was assessed solely by the lender’s appraiser,
							unless the
				servicer or lender agrees to such reduction in the purchase amount as the
				Secretary may require as a condition for the purchase.(f)Eligible lender
				or servicerA lender or servicer is eligible for TARAP assistance
				if—
						(1)the lender or
				servicer has agreed to full disclosure requirements as may be established by
				the Secretary; or
						(2)the lender or
				servicer has agreed to use an independent appraiser and standard appraisal
				practices as may be established by the Secretary;
						(g)Program
				Guidelines
						(1)TARAP shall pay a
				servicer or lender up to 80 percent of the difference between the original
				asset and rehabilitated asset pursuant to such regulations as may be prescribed
				by the Secretary.
						(2)The servicer or
				lender shall use documented best efforts, prior to foreclosure, to work with
				the borrower to create an affordable front-end debt ratio of up to 30 percent
				of the borrower’s gross monthly income.
						(3)The Secretary may
				establish mechanisms to provide for those assets which cannot be rehabilitated
				under the preceding guidelines.
						(h)Program
				terminationAll authority under this section ceases no later than
				December 31,
				2009.
					.
			6.Deferral of all
			 foreclosures on any principal dwelling of a consumer for a 90-day
			 period
			(a)In
			 generalNotwithstanding any
			 provision of any State or Federal law, after the date of the enactment of this
			 Act, no creditor, servicer, or holder of such mortgage, or any other person
			 acting on behalf of any such creditor, servicer, or holder, may take any action
			 to initiate a foreclosure, whether judicial or nonjudicial, or any action in
			 connection with a foreclosure already instituted other than to suspend such
			 foreclosure, with respect to any eligible mortgage of a consumer, until the end
			 of the 90-day period beginning on the date of the enactment of this Act.
			(b)Action by
			 consumer
				(1)In
			 generalAfter the date of the enactment of this Act, any consumer
			 shall have the right to defer any initiation of a foreclosure, whether judicial
			 or nonjudicial, or any action in connection with a foreclosure already
			 instituted, including any foreclosure sale, with respect to any eligible
			 mortgage by any creditor, servicer, or holder of such mortgage, or any other
			 person acting on behalf of any such creditor, servicer, or holder, until the
			 end of the 90-day period beginning on the date of the enactment of this
			 Act.
				(2)Enforcement of
			 rightAny consumer may defend against a foreclosure or bring an
			 action in any court of competent or general jurisdiction to compel compliance
			 with the right of the consumer under paragraph (1) to defer any initiation of a
			 foreclosure or any action in connection with a foreclosure already instituted,
			 including any foreclosure sale, with respect to any eligible mortgage.
				(c)Rule of
			 constructionNo provision of this section shall be construed as
			 affecting or altering the obligations of the consumer under the terms of the
			 eligible mortgage notwithstanding any deferral of foreclosure.
			(d)Eligible
			 mortgage definedFor purposes
			 of this section, the term eligible mortgage means any
			 residential mortgage loan to any consumer that constitutes a first lien on the
			 dwelling or real property securing the loan which constitutes, or on which is
			 located, the principal residence of the consumer.
			
